Exhibit 32.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Elizabeth E. Hance, President and Chief Executive Officer and Jon R. Ansari, Senior Vice President and Chief Financial Officer of Magyar Bancorp, Inc. (the “Company”) each certify in their capacity as officers of the Company that they have reviewed the annual report of the Company on Form 10-KSB for the fiscal year ended September 30, 2007 and that to the best of their knowledge: 1. the report fully complies with the requirements of Sections 13(a) of the Securities Exchange Act of 1934; and 2. the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. December 21, 2007 /s/ Elizabeth E. Hance Date Elizabeth E. Hance President and Chief Executive Officer December 21, 2007 /s/ Jon R. Ansari Date Jon R. Ansari Senior Vice President and Chief Financial Officer The purpose of this statement is solely to comply with Title 18, Chapter 63, Section 1350 of the United States Code, as amended by Section 906 of the Sarbanes-Oxley Act of 2002. A signed original of this written statement required by Section 906 has been provided to Magyar Bancorp, Inc. and will be retained by Magyar Bancorp, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
